DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 12/21/2021 amended claim 1.  Claims 1-10 are rejected on new grounds of rejections necessitated by the amendments of claim 1.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamashita (US 20190171092 A1).
Regarding claim 1, Yamashita teaches a projector (Fig. 1-9), comprising: a housing (102) having an air inlet surface (104 surface) and an air outlet surface (105 surface), and a bottom surface; and a lens module (204) located in the housing (102), wherein the air inlet surface (104 surface) is provided with an air inlet (104) thereon, the air outlet surface (105 surface) is provided with an air outlet (105) thereon, and an air passage for gas flow is formed between the air inlet (104) and the air outlet (105); and wherein the lens module (204) comprises a lens and a protective cover (205) arranged at a periphery of the lens for isolating the lens from the air passage (Fig. 1, 2, 6, 7 and 9); wherein the protective cover (205) comprises a first surface (right vertical surface) close to the air inlet (104), a second surface (left vertical surface) opposite to the first surface (right vertical surface), and a third surface (top horizontal surface) connecting the first surface (right vertical surface) with the second surface (left vertical surface; Fig. 9), wherein a first fixing portion connected to the bottom surface is provided on the first surface (right completely accommodated in a space encircled by the first surface (right vertical surface), the second surface (left vertical surface), the third surface (top horizontal surface), and the bottom surface that surround the lens (Fig. 9).
Regarding claim 5, Yamashita further teaches a fan (206) corresponding to the air outlet (105) is provided at the air outlet (105; Fig. 1 and 2).
Regarding claim 6, Yamashita further teaches the housing (102) comprises a lens mounting surface (103 surface) connecting the air inlet surface (104 surface) with the air outlet surface (105 surface), wherein the lens mounting surface (103 surface) is provided with a lens mounting hole (Fig. 1); and wherein the lens module (204) further comprises a lens holder (e.g., cylindrical barrel) connected to the housing (102) and configured to fix the lens and the protective cover (205), wherein the lens holder (e.g., cylindrical barrel) is disposed corresponding to the lens mounting hole (Fig. 1-9).
Regarding claim 9, Yamashita further teaches an avoiding portion (very top portion of the lens accommodation space) for the lens is provided at a side of the third surface (top horizontal surface) close to the lens mounting surface (103 surface), and the protective cover (205) abuts against an edge of the lens through the avoiding portion.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Chiu (US 20180314139 A1).
Regarding claim 2, Yamashita does not explicitly teach the air inlet surface (104 surface) is opposite to the air outlet surface (105 surface), and the lens module (204) is located between the air inlet surface (104 surface) and the air outlet surface (105 surface; Fig. 1-9).
Chiu teaches the air inlet surface (12b) is opposite to the air outlet surface (12c), and the lens module (142) is located between the air inlet surface (12b) and the air outlet surface (12c; Fig. 1-8).

Regarding claim 3, Yamashita further teaches the projector further comprises, inherently, a mainboard, a heat radiator (304), a laser device ([0003]), and the projector components being arranged between the air inlet surface (104 surface) and the air outlet surface (105 surface).
Yamashita does not teach the projector components comprise such as a color wheel assembly.
Chiu teaches projector components comprise such as a color wheel assembly ([0018]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yamashita with Chiu; because it provides a greater flexibility in color components production.
Regarding claim 4, Yamashita, as modified by Chiu, further teaches the heat radiator (304) is located between the air inlet (104) and the lens module (204), and the first surface (right vertical surface) is arranged close to the heat radiator (304; Fig. 1, 2 and 9).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Chiu in view of Saito (US 20120242966 A1).
Regarding claim 7, Yamashita further teaches the lens module (204) further comprises a lens holder (e.g., cylindrical barrel) connected to the housing (102) and configured to fix the lens and the protective cover (205), a slot (lens accommodation space) is provided at a side of the third surface (top horizontal surface) close to the lens holder (e.g., cylindrical barrel), the slot (lens accommodation space) is fixed to the lens holder (e.g., cylindrical barrel) and.

Saito teaches fixing joining parts by clamping (27D, 28D, 63H, 63K, 64H, and 64K; Fig. 2-7).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yamashita and Chiu with Saito; because it provides a simple and secure fastening mechanism. 
Regarding claim 8, the combination of Yamashita, Chiu and Saito consequently results in the third surface (top horizontal surface of Yamashita) is provided with fixing holes (63H, 64H of Saito) arranged at two sides of the slot (lens accommodation space of Yamashita), and the protective cover (205 of Yamashita) is fixed to the lens holder (e.g., cylindrical barrel) through the fixing holes (63H, 64H of Saito).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Fujimaki (US 20100195063 A1).
Regarding claim 10, Yamashita does not explicitly teach the projector comprises a lens connection line which is electrically connected to the lens through the lens holder, a receiving space for the lens is formed between the protective cover and the housing, and the lens connection line is located outside the receiving space.
Fujimaki teaches a lens connection line (at 72; Fig. 1 and 2) which is electrically connected to the lens through the lens holder, a receiving space for the lens is formed between the protective cover, i.e., lens barrel, and the housing, and the lens connection line is located outside the receiving space (Fig. 1, 2, and 4; [0030]-[0034]).


Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amendment/s of claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882